Citation Nr: 1739177	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-55 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1962 to July 1964.  He died in June 2014.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  While the Board regrets further delay, remand is necessary to obtain a VA examiner's medical opinion as to the cause of the Veteran's death. 

The Veteran died in June 2014, and the immediate cause of death listed on the Veteran's death certificate was pulmonary hypertension.  Addisonian crisis, acute tubular necrosis, and chronic kidney disease were noted as underlying causes of the immediate cause of death.  Morbid obesity and chronic respiratory failure were listed as contributing factors.  At the time of his death, service connection was in effect for removal of mixed tumor of the parotid gland, neurotropic keratitis, hypersensitive neuromas with gustatory sweating syndrome, a scar associated with removal of mixed tumor of the parotid gland, and temporomandibular joint dysfunction, with a combined disability evaluation of 40 percent.  

The Veteran's service treatment records are silent for any findings, complaints, or treatment of the disabilities listed on the Veteran's death certificate as the cause of death, and there is no indication that any of the causes of death were manifested to a compensable degree within one year of separation from service for presumptive considerations.  

However, it is the appellant's assertion that the Veteran's morbid obesity was caused by the removal of the mixed tumor of his parotid gland in July 1964.  Specifically, the appellant asserted in her October 2015 notice of disagreement that the removal of the parotid gland contributed the Veteran's morbid obesity, which in turn contributed to the immediate causes of the Veteran's death.   

While the Board does not find the evidence currently of record to be dispositive for this appeal, the Board cannot say that there is no reasonable possibility that obtaining a VA medical opinion would aid in substantiating the appellant's claim.  

Thus, the Board finds that the appellant's claim should be remanded to the AOJ to obtain a VA medical opinion addressing the etiology of the cause of the Veteran's death.  The Board observes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C.A. § 5103A(a), and not (d), applies to claims for DIC.  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1348   (Fed. Cir. 2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to identify any remaining outstanding treatment records relevant to her claim.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the appellant.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the appellant of the unavailability of the records.

2.  After the above is completed, send the claims file to a physician with appropriate medical expertise for a VA medical opinion regarding the etiology of the cause of the Veteran's death.  

The physician should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's service-connected disabilities contributed materially or substantially to cause his death.

In doing so, the physician is asked to specifically address the following:
(a) Whether the removal of the Veteran's parotid gland caused the Veteran to become obese;
(b) If so, whether the obesity as a result of the removal of the parotid gland (i) contributed materially or substantially to cause the Veteran's death, or (ii) was a substantial factor in causing one of the causes of death; and,
(c) Whether the Veteran's death or one of the causes of death would not have occurred but for the obesity caused by the removal of the parotid gland.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale for all opinions shall be provided, and should include citation to evidence in the record, known medical principles, and/or any medical treatise evidence.  

If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so.  In so doing, the physician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




